DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 29:  Add a period to the end of claim 29.

Cancel claims 96 and 121.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4, 15, 17, 19-21, 25, 26, 29, 37, 39, 45, 48, 57, 65 and 66) in the reply filed on 8/2/2021 is acknowledged.
Claims 96 and 121 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/2021.
This application is in condition for allowance except for the presence of claims 96 and 121 directed to an invention non-elected without traverse.  Accordingly, claims 96 and 121 have been cancelled.

Allowable Subject Matter
Claims 1-4, 15, 17, 19-21, 25, 26, 29, 37, 39, 45, 48, 57, 65 and 66 are allowed.
The following is an examiner’s statement of reasons for allowance: United States Patent No. 1733404 to Fahrenwald (Fahrenwald) is considered to be the closest relevant prior art in that it discloses a process and apparatus for electroplating tube.  Fahrenwald discloses the claimed device except for the gear of the contact point assembly being “configured to be in electrical contact with the tubular workpiece via the gear” as required by claim 1.  The known prior art provides numerous processes using a gear to move a target workpiece within an electroplating bath, but none of the relevant teachings suggests the use of the gear to also provide an electrical pathway from the conductive bus to the workpiece.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose similar but discrete processes for electroplating a tubular article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753